UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-4414


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JOHN ROBINSON,

                  Defendant – Appellant.



Appeal from the United States District Court for the Western
District   of  North   Carolina,  at  Charlotte.     Robert J.
Conrad, Jr., Chief District Judge. (3:07-cr-00062-RJC-2)


Submitted:    October 9, 2008                 Decided:   October 22, 2008


Before WILKINSON, MICHAEL, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Randolph M. Lee, LAW OFFICE OF RANDOLPH M. LEE, Charlotte, North
Carolina, for Appellant. Gretchen C. F. Shappert, United States
Attorney, David A. Brown, Assistant United States Attorney,
Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Pursuant     to    a   plea   agreement,       John    Robinson      pled

guilty to one count of conspiracy to possess with intent to

distribute cocaine, in violation of 21 U.S.C. § 846 (2000).                       The

district court sentenced him to 262 months in prison.                     Robinson

appeals, claiming the district court abused its discretion by

denying his motion to withdraw his guilty plea.                         Finding no

abuse of discretion, we affirm.

            We review the district court’s denial of a motion to

withdraw    a   guilty    plea      for   abuse    of    discretion.        United

States v.   Ubakanma,     215      F.3d   421,    424    (4th    Cir.   2000).      A

defendant does not have an absolute right to withdraw a guilty

plea once the plea has been accepted by the district court.

Fed. R. Crim. P. 11(d); United States v. Bowman, 348 F.3d 408,

413 (4th Cir. 2003).          Rather, the defendant bears the burden of

demonstrating that a “fair and just reason” supports his request

to   withdraw   his    plea.       Fed.   R.     Crim.   P.     11(d)(2)(B).       In

deciding whether to permit a defendant to withdraw his guilty

plea, the district court considers:

      (1)   whether  the  defendant  has   offered  credible
      evidence that his plea was not knowing or not
      voluntary; (2) whether the defendant has credibly
      asserted his legal innocence; (3) whether there has
      been a delay between the entering of the plea and the
      filing of the motion; (4) whether the defendant has
      had close assistance of competent counsel; (5) whether
      withdrawal will cause prejudice to the government; and


                                          2
       (6) whether it will inconvenience the court and waste
       judicial resources.

United States v. Moore, 931 F.2d 245, 248 (4th Cir. 1991).                                            To

show    a   fair       and    just       reason        to    withdraw       a    plea      based     on

ineffective assistance of counsel, a defendant must demonstrate

“(1)    that     his    counsel’s          performance            fell   below       an    objective

standard of reasonableness and (2) that he was prejudiced in the

sense   that      there      was     a    reasonable          probability        that,      but      for

counsel’s error, he would not have pleaded guilty and would have

insisted upon going to trial.”                          United States v. Lambey, 974

F.2d    1389,     1394       (4th    Cir.     1992)          (internal      quotation           marks,

alterations and citation omitted).

               Robinson       received       an        adequate      Fed.       R.   Crim.      P.    11

hearing, which creates a strong presumption that his guilty plea

was final and binding.                   See id.        Robinson argues, however, that

his guilty plea was not knowing and voluntary because he was

unaware     of    a    potential          defense       to    the    charges         against      him.

Robinson       further       alleges        that       he     did    not    enjoy         the   close

assistance of competent counsel.                            We find that Robinson failed

to either offer “credible evidence that his plea was not knowing

and voluntary,” Moore, 931 F.2d at 248, or demonstrate “that his

counsel’s        performance         fell     below          an     objective        standard        of

reasonableness,” Lambey, 974 F.2d at 1394 (internal quotation

marks omitted).           In addition, Robinson’s present allegations are


                                                   3
belied by his statements at the plea hearing, see Blackledge v.

Allison,    431       U.S.    63,    74       (1977),     which      “carry       a     strong

presumption      of    verity.”         Accordingly,          we   conclude        that   the

district court did not abuse its discretion by determining that

Robinson    failed      to    present     a    fair     and   just       reason    that   his

guilty plea should be withdrawn.

            We        therefore      affirm         Robinson’s           conviction       and

sentence.      We dispense with oral argument because the facts and

legal    contentions         are   adequately       presented        in    the     materials

before   the     court    and      argument       would   not      aid    the     decisional

process.

                                                                                      AFFIRMED




                                              4